Simmons, C. J.
This case Raving been tried substantially in accordance with the principles announced when it was before this court at the March term, 1889 (82 Ga. 512), there was no abuse of discretion in refusing to grant a new trial, there being sufficient evidence to sustain the verdict, which was reasonable in amount, and no error of law having been committed by the trial judge in excluding evidence, in charging the jury, or in refusing to charge as requested. Judgment affirmed.
Denmark & Adams, for plaintiff in error.
Mercer & Mercer, contra.